Memorandum. Appeal dismissed, without costs, on the ground that, for reasons of public policy this is not a propar case for judgment absolute on stipulation (see, e.g., Weiman v. Weiman, 295 N. Y. 150, 153-154; Matter of Decker v. Story, 259 N. Y. 580; People ex rel. Judson v. Thacher, 55 N. Y. 525, 537; see, generally, Cohen and Karger, Powers of the New York Court of Appeals, pp. 286-289; 7 Weinstein-Korn-Miller, N. Y. Civ. Prac., par. 5601.13). The stipulation must be rejected because its effect might be to establish or reject an appropriate bargaining unit for hospital employees without regard to the actual merits of the controversy or interests of persons concerned, but not parties to the appeal. Such an anomalous result, in contravention of public policy, was never intended by the framers of the Constitution or the Legislature (cf. Weiman v. Weiman, 295 N. Y. 150, 154, supra).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler and Rabin concur in memorandum; Judge Stevens taking no part.
Appeal dismissed, without costs.